Citation Nr: 1702056	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.

2.  Entitlement to service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel





INTRODUCTION

The Veteran served on verified active duty from November 1986 to March 1996 and from August 2006 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for urinary incontinence and right lower extremity radiculopathy.

Subsequent to the March 2013 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his claims.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  

Additionally, the AOJ obtained a VA treatment records dated through December 2014.  The Veteran has not submitted a waiver of initial AOJ review of such evidence.  Accordingly, this new evidence is not subject to initial review by the Board.  See 38 U.S.C.A. § 7105 (e)(1); 38 C.F.R. §§ 19.37, 20.1304(c) (2016).  However, with regards to urinary incontinence, a remand or waiver of AOJ is not necessary as the evidence is not pertinent to the claim for service connection for urinary incontinence.  With regards to the Veteran's claim for service connection for right lower extremity radiculopathy, the claim is being remanded back to the AOJ, where the AOJ will have the opportunity to review the newly received evidence.

In addition, the Board notes that in a June 2015 rating decision, the RO denied an extension beyond May 1, 2014, for a period of convalescence, for cubital tunnel syndrome, left upper extremity.  The Veteran filed a timely notice of disagreement (NOD) in March 2016, with respect to the June 2015 rating decision. 

The RO has not yet issued a statement of the case (SOC) regarding that claim.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, according to a March 2016 letter, the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

In February 2016, the Veteran filed a claim for an increased rating for his service-connected cubital tunnel syndrome, left upper extremity.  See February 2016 VA Form 21-525(b) (Veteran's Supplemental Claim for Compensation).  The Board notes that this is a separate claim from the claim for extended convalescence.  Though the Veteran has been sent a VCAA letter, this claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for right lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran does not have urinary incontinence.





CONCLUSION OF LAW

The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in December 2011 and an addendum opinion in May 2012.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner did not review the claims file, the Veteran gave an accurate medical history and there is no indication that the examination was inadequate or incomplete.  Because the decision herein rests on the existence of a current disability rather than the existence of a nexus to service, the Board finds that the examination and reports are adequate, such that additional examination and/or opinion is not required.  See id. at 307 (requiring that VA ensure the adequacy of any examination and opinion provided).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends service connection is warranted for urinary incontinence.  See September 2012 Notice of Disagreement (NOD).  Service connection is in effect for degenerative joint disease, lumbar spine. 

Under VA regulations, when evaluating a spine condition, separate evaluations are warranted for any associated neurologic abnormalities related to a service-connected spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2016).  Once service connection is granted for a spine disability, whether there are any neurologic abnormalities associated with a spine condition must be considered.  Therefore, when the Veteran filed his claim for service connection for lower back pain, claimed as bulging disk/lower back condition, encompassed in that claim were any and all neurologic abnormalities proximately related to the spine, to include urinary incontinence.

In December 2011, the Veteran was afforded a VA examination to determine the extent of his claimed back (thoracolumbar spine) condition, to include whether the Veteran had any urinary incontinence.  The VA examiner noted that the Veteran had had two episodes of urinary incontinence, which the examiner attributed to a neurological abnormality or finding related to the thoracolumbar spine (back) condition.  The examiner also noted that the Veteran had a history of bowel incontinence.  

However, in a May 2012 VA examination report, the December 2011 VA examiner commented on and clarified her opinion in the December 2011 examination report.  The VA examiner stated that the Veteran had stated he did not have bladder incontinence, but several episodes of fecal incontinence.  For that reason, the VA examiner determined that the Veteran did not have a bladder condition.  

Although the December 2011 VA examination reflects a notation of urinary incontinence, the Veteran claimed that he did not in fact have urinary incontinence.  Rather he had several episodes of fecal incontinence.  See May 2012 VA examination addendum opinion.  The Veteran is service connected for irritable bowel syndrome, including frequent bowel disturbances.  See July 2012 rating decision.  However, there is no additional evidence that the Veteran complained of or was diagnosed with urinary incontinence.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 3 Vet. App. 223.  Therefore, without a current diagnosis, there may be no service connection for the claimed condition.  

The evidence of record does not demonstrate that the Veteran has a current diagnosis of urinary incontinence.  As the medical and lay evidence of record is silent for any current diagnoses concerning urinary incontinence, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).

For the reasons stated above, the Board finds that the Veteran does not currently have urinary incontinence.  Since there is no evidence of any current urinary incontinence, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for urinary incontinence is denied. 

ORDER

The claim for entitlement to service connection for urinary incontinence is denied.


REMAND

The Veteran disagrees with the denial of service connection for right lower extremity radiculopathy.  See September 2012 notice of disagreement.  

Under VA regulations, when evaluating a spine condition, separate evaluations are warranted for any associated neurologic abnormalities related to a service-connected spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2016).  Once service connection is granted for a spine disability, whether there are any neurologic abnormalities associated with a spine condition must be considered.  Therefore, when the Veteran filed his claim for service connection for lower back pain, claimed as bulging disk/lower back condition, encompassed in that claim were any and all neurologic abnormalities proximately related to the spine, to include right lower extremity radiculopathy.

In December 2011, the Veteran was afforded a VA examination to determine the extent of his claimed back (thoracolumbar spine) condition.  The VA examiner noted that the Veteran had onset of back pain in November 2007, and presented with constant back pain with pain that radiated bilaterally to the Veteran's toes.  The VA examiner performed a straight leg raising test and found that the left leg was positive for radiculopathy, but that the right leg was negative.  However, the VA examiner also found that both the right and left leg both had moderate intermittent radicular pain.  The examiner found that the sciatic nerve was involved, but did not elaborate whether the right or left side, or both, was involved.  In addition, the examiner found that the Veteran had moderate radiculopathy on both the left and right side.  The Board notes that it appears that the VA examiner did not have access to nor review the claims file or service medical records.  See December 2011 VA examination report.

In a May 2012 VA examination report, the December 2011 VA examiner commented on the December 2011 examination report.  The VA examiner stated that the Veteran had sciatic nerve involvement on the left lower extremity.  However, once again, the VA examiner noted that the claims file and service medical records were not available for review.  See May 2012 VA examination report. 

The Board finds that VA examiner's opinion inadequate.  The VA examiner did not have access to the Veteran's claims file for the initial December 2011 VA examination nor the May 2012 addendum opinion.  Furthermore, the VA examiner indicated that the Veteran had radiculopathy in both right and left legs, but concluded that only the left leg had sciatic nerve involvement, without providing a rationale for the contradictory findings.

Therefore, the Board remands the case, in order that an opinion is rendered to determine whether the Veteran has any current right lower extremity radiculopathy caused by, or related to, his service-connected degenerative joint disease, lumbar spine (claimed as lower back and bulging disk), to include sciatic nerve involvement. 

Prior to obtaining a VA addendum opinion, any outstanding VA outpatient treatment records should also be obtained.  The most recent VA outpatient treatment records on file are dated November 2014. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from November 2014.

2.  Then return the claim's file to the December 2011/May 2012 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on whether the Veteran has right lower extremity radiculopathy.  A new examination is only required if deemed necessary by the examiner.  The entire record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran has a current disability of right lower extremity radiculopathy caused by, or related to, his service-connected degenerative joint disease, lumbar spine (claimed as lower back and bulging disk), to include sciatic nerve involvement.  The Board points the examiner's attention to a note made in a June 2015 private medical record that the Veteran had right lower extremity hip external rotation and foot aversion when walking.

The examiner should provide a detailed rationale for the opinion.  In formulating the opinion, the examiner should discuss medically known or theoretical causes of radiculopathy presents or develops in most cases, as distinguished from how radiculopathy develops from other causes, in determining the likelihood that the Veteran's current right lower extremity radiculopathy was incurred in, caused by, or aggravated by an in-service injury, event or illness or is associated with, caused by, or related to his service-connected degenerative joint disease, lumbar spine (claimed as lower back and bulging disk), to include sciatic nerve involvement.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


